CTS Corporation [form10-k.htm]
Form 10-K 2005 [form10-k.htm]     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT (10)(q)

 
AMENDMENTS TO THE CTS CORPORATION PENSION PLAN

 

1.  
Effective May 1, 2004, Section 1.2 of the CTS Corporation Pension Plan is
amended in its entirety to read as follows:




1.2  
Plan Fiduciaries. The Fiduciary responsibilities under the Plan are assigned and
allocated as follows:




A.  
Administrator. The CTS Corporation Benefit Plan Administration Committee, 905 N.
West Boulevard, Elkhart, Indiana, 46514, is the Plan Administrator of the Plan.
The Plan Administrator has responsibility for the general administration of the
Plan.

B.  
Investment Committee. The CTS Corporation Benefit Plan Investment Committee, 905
N. West Boulevard, Elkhart, Indiana, 46514, has responsibility for the
investment of Plan assets.

C.  
Trustee. Northern Trust, 50 South LaSalle Street, Chicago, Illinois 60675 is the
Trustee of the Plan.

D.  
Investment Managers. Certain investment managers may be designated Trustee to
invest and manage assets of the Plan from time to time by the Investment
Committee or




2.  
Effective March 1, 2005, Section 6.9, 6.10 and 12.5(c)(ii) of the CTS
Corporation Pension Plan is amended to delete reference to “$5,000” and
substitute “$1,000” therefore in each instance.




3.  
Effective July 1, 2002, Subsection 7.5(b)(2) of the CTS Corporation Pension Plan
(“Maximum Permissible benefit”) is amended by adding the following paragraph
(iv) to the end thereof::

 
(iv) If the benefit of the Employee is payable in a form that is not subject to
Code Section 417(e)(3), the equivalent annual benefit is the greater of the
equivalent annual benefit computed using the interest rate and mortality rate or
tabular factor specified in the Plan for actuarial equivalence for the
particular form of benefit payable, and the equivalent benefit computed using a
five percent interest rate assumption and the Applicable Mortality Table as
defined in Section 6.12 of the Plan. If the benefit of the Employee is payable
in a form that is subject to Code Section 417(e)(3), the equivalent annual
benefit is the greater of the equivalent annual benefit computed using the
interest rate and mortality rate or tabular factor specified in the Plan for
actuarial equivalence for the particular form of benefit payable, and the
equivalent benefit computed using the Applicable Interest Rate and the
Applicable Mortality Table, both as defined in Section 6.12 of the Plan.



4.  
Effective July 1, 2002, Subsection 7.5(b)(2) of the CTS Corporation Pension Plan
is further amended by replacing the phrase “in (ii) or (iii) below” contained in
the parenthetical in the first paragraph thereof with the phrase “in (ii),
(iii), or (iv) below”.

 

5.  
Effective July 1, 2002, Subsection 7.5(b)(3) of the CTS Corporation Pension Plan
is amended in its entirety to read as follows:



(3) “Compensation” means the sum of (a) and (b) as follows:



(a)  
the amount reported by the Employer in the “Wages, Tips, Other Compensation” box
of the Employee’s Form W-2 (Wage and Tax Statement) or any successor thereto.
Such amount is described in more detail as follows: the sum of (i) an Employee’s
wages within the meaning of Code Section 3401(a), plus (ii) all other payments
to the Employee by the Employer (in the course of the Employer’s trade or
business), in both cases for which the Employer is required to furnish the
Employee a written statement under Code Sections 6041(d), 6051(a)(3), or 6052.
An Employee’s compensation for purposes of this limitation shall be determined
without regard to any rules under Code Section 3401 that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed; and




(b)  
elective amounts deferred by thc Employee and excluded from the Employee’s gross
income under a salary reduction agreement that meets the requirements of Code
Section 401(k) or Code Section 125, and elective amounts that are not includible
in the gross income of the Employee by reason of Code Section 132(f)(4).

 

6.  
Effective May 1, 2004, the first sentence of Section 11.1 of the CTS Corporation
Pension Plan is amended to read as follows:



“The Plan Administrator shall be responsible for the general administration of
the Plan and shall exercise such powers as may be necessary to carry out the
provisions thereof. “







